        Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 1 of 21




Heather Weine Brochin
DAY PITNEY LLP
One Jefferson Road
Parsippany, NJ 07054-2891
(973) 966-6300
hbrochin@daypitney.com


                Defendant
AT T O R N E Y S F O R
Acme Lift Company, L.L.C.

                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY

MICHAEL COHAN,                                    :   Civil Action No.
                             Plaintiff,           :
v.                                                :
ACME LIFT COMPANY, L.L.C. and ABC                            NOTICE OF REMOVAL
                                                  :
COMPANIES (1-10) (fictious names of
unknown entities),                                :
                       Defendants.                :              Filed Electronically

                                                  :


TO:           THE HONORABLE JUDGES AND CLERK OF THE UNITED STATES
              DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY

              PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

defendant Acme Lift Company, L.L.C. (“Acme”) removes the state court civil action originally

commenced by Plaintiff Michael Cohan in the Superior Court of the State of New Jersey,

County of Essex, entitled Michael Cohan v. Acme Lift Company, L.L.C. and ABC Companies

(1-10) (fictitious names of unknown entities), Case No. ESX-L-004811-20 (the “State Court

Action”) to this Court. In support of removal, Acme states as follows:



106198905.1
        Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 2 of 21




              1.    On July 23, 2020, Acme received a copy of the Summons and Complaint, Civil

Case Information Statement and Track Assignment Notice in the State Court Action. A copy of

the Summons and Complaint is attached hereto as Exhibit 1.

              2.    The Complaint was the first pleading delivered to Acme setting forth the claims

for relief upon which this action is based.

              3.    Removal is therefore timely under 28 U.S.C. § 1446(b), because this Notice is

filed within 30 days after service upon Acme of the initial pleading.

              4.    This Notice of Removal is also timely under 28 U.S.C. § 1446(c)(1), it being
filed within the one year of the commencement of this action.

              5.    The Summons and Complaint represent all of pleadings, process, or orders

delivered upon Acme in this matter. No other hearings or other proceedings have taken place in

this action to Defendant’s knowledge.

              6.    Under 28 U.S.C. § 1441, this Court is the appropriate forum in which to file this

Notice of Removal because the United States District Court for the District of New Jersey is the

federal judicial district embracing the Superior Court of New Jersey (Essex County Division),

the county in which the State Court Action was filed.

              7.    This Court has original jurisdiction over this matter pursuant to 28 U.S.C. §

1332(a)(1), and this matter is one which may be removed to this Court pursuant to 28 U.S.C. §

1441(b), because it is a civil action between citizens of different states, and the amount in

controversy exceeds the sum of $75,000, exclusive of interest and costs.

              8.    Upon information and belief, Plaintiff Michael Cohan is a resident of New Jersey

is therefore believed to be a citizen of New Jersey.

              9.    Acme is a citizen of Arizona. Acme is a limited liability company organized

under the laws of the State of Arizona and its principal place of business is in Arizona.

              10.   Defendants ABC Companies (1-10), are fictitious names of unknown entities and

are thus must be disregarded for purposes of diversity jurisdiction pursuant to 28 U.S.C. §

1441(b).
                                                 2
106198905.1
        Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 3 of 21




              11.   Plaintiff alleges that Acme violated the New Jersey Law Against Discrimination

(age discrimination and retaliation), N.J.S.A. 10:5-1, et seq. (“NJLAD”). See Exhibit 1. Among

other forms of relief, Plaintiff seeks back pay and benefits, front pay and benefits, compensatory

damages, consequential damages, and punitive damages. See id. The NJLAD does not set a cap

on recovery of compensatory or punitive damages.

              12.   To meet the jurisdictional requirement under 28 U.S.C. § 1332, Acme must

establish that Plaintiff’s alleged damages exceed $75,000, exclusive of interest and costs.

O'Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007). If the amount in
controversy is not stated specifically in the pleadings, the Court must give a reasonable reading

of the value of the rights being litigated. Angus v. Shiley, Inc., 989 F.2d 142, 146 (3d Cir. 1993).

              13.   While Acme disputes that Plaintiff is entitled to any damages against it, Plaintiff

nonetheless seeks damages in excess of $75,000. Plaintiff was employed as Acme’s Senior Vice

President earning a base salary of $155,000 plus significant commissions and other benefits.

Plaintiff’s employment was terminated on May 11, 2020. According to Plaintiff’s Complaint, in

the year prior to his termination, “Plaintiff earned the highest amount of commissions of any

year of his employment.” Exhibit 1, Compl. ¶13. Thus, Plaintiff’s sought-after damages of back

pay and benefits, front pay and benefits, compensatory damages, consequential damages, and

punitive damages exceed $75,000.

              14.   Upon information and belief, the alleged events and omissions giving rise to

plaintiff’s claims occurred in New Jersey, such that venue is proper in the United States District

Court for the District of New Jersey.

              15.   Pursuant to 28 U.S.C. §1446, Acme has given written notice of the removal of

this action to plaintiff’s counsel.

              16.   Pursuant to 28 U.S.C. §1446, Acme will file a true and correct copy of this

Notice of Removal with the Clerk of the Superior Court of New Jersey, Essex County.

              WHEREFORE, Defendant Acme respectfully requests that this action be removed from

the Superior Court of New Jersey, Law Division, County of Essex, to the United States District
                                                 3
106198905.1
        Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 4 of 21




Court for the District of New Jersey.

              DATED this 21st day of August, 2020.


                                                DAY PITNEY LLP
                                                Attorneys for Defendant
                                                Acme Lift Company, L.L.C.


                                                By:    /s/ Heather Weine Brochin
                                                         HEATHER WEINE BROCHIN
                                                                   For the Firm
DATED: August 21, 2020.




                                               4
106198905.1
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 5 of 21




          EXHIBIT 1
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 6 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 7 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 8 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 9 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 10 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 11 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 12 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 13 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 14 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 15 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 16 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 17 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 18 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 19 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 20 of 21
Case 2:21-cv-00840-JJT Document 1 Filed 08/21/20 Page 21 of 21
